   Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.2 Page 1 of 19




Casey R. Fronk (Illinois Bar No. 6296535)
fronkc@sec.gov
Amy J. Oliver (Utah Bar No. 8785)
olivera@sec.gov
Paul Feindt (Utah Bar No. 8769)
feindtp@sec.gov
Securities and Exchange Commission
351 South West Temple, Suite 6.100
Salt Lake City, Utah 84101
Tel. 801-524-5796
Fax: 801-524-3558
Attorneys for Plaintiff

                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION


 SECURITIES AND EXCHANGE
 COMMISSION,
                                                         COMPLAINT
                       PLAINTIFF,
                                                         Case No.:
                v.
                                                        Judge:
 CONTXT, INC., a Utah Corporation,
 THOMAS J. ROBBINS, DANIEL J.
 MERRIMAN, MARK W. WISEMAN, and
 CLARK J. MADSEN, individuals,

                       DEFENDANTS.


       Plaintiff, Securities and Exchange Commission (the “Commission”), for its Complaint

against Defendants ConTXT, Inc. (“ConTXT”), Thomas J. Robbins (“Robbins”), Daniel J.

Merriman (“Merriman”), Mark W. Wiseman (“Wiseman”), and Clark J. Madsen (“Madsen”)

(collectively, “Defendants”) alleges as follows:

                                       INTRODUCTION

       1. This matter involves two inter-related offering frauds orchestrated by securities fraud

recidivists, Robbins and Merriman, in which they obtained approximately $11 million from at
   Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.3 Page 2 of 19




least 80 investors in the form of a purported high-yield algorithmic trading program and through

the fraudulent unregistered sale of stock.

       2. Robbins and Merriman met while incarcerated and upon release, created a high-yield

trading program based on an algorithm Robbins purportedly obtained in a spiritual revelation.

       3. Beginning in 2016, Robbins and Merriman solicited investor funds through a series of

false and misleading representations including that the Church of Jesus Christ of Latter-day

Saints (“LDS Church”) was a client; that they consistently generated large returns for prior

trading program investors; and that investors could expect to earn profits of at least 20% per

month. Robbins and Merriman misappropriated investor funds both to pay purported profits to

earlier investors and to pay for their personal expenses. Funds that were invested in the trading

program never generated profits for investors.

       4. In 2017, Robbins and Merriman devised a new scheme with Madsen and Wiseman to

fraudulently sell millions of shares of stock in ConTXT, a small company founded by Madsen in

unregistered transactions.

       5. By the time this scheme commenced in late 2017, Madsen and Wiseman knew that

Robbins and Merriman were convicted felons and owed millions to their trading program

investors. Nonetheless, Madsen and Wiseman needed funds for ConTXT and Robbins and

Merriman agreed to fund ConTXT by selling its stock or by using funds from their trading

program.

       6. Madsen, through a board resolution, granted Robbins and Merriman financial control

of ConTXT and authorized them to sell ConTXT stock and take any additional steps to take

ConTXT public. However, because Robbins and Merriman were convicted felons, their

involvement in ConTXT was actively concealed.



                                                 2
   Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.4 Page 3 of 19




         7. The Private Placement Memorandum (“PPM”) and other documentation provided to

investors falsely attributed the duties performed by Robbins and Merriman to a nominee. The

Defendants knowingly distributed a PPM that contained false and misleading information about

ConTXT’s financial condition and profitability.

         8. Robbins, Merriman and Wiseman also lied about the use of investor funds,

misrepresented ConTXT’s financial condition and misappropriated investor funds for their

personal benefit.

         9. Robbins and Merriman acted as unregistered brokers, participating at all key points in

the distribution of ConTXT stock and received commissions for their efforts.

         10. The Defendants fraudulently sold at least $942,800 of ConTXT stock in unregistered

transactions and distributed millions of additional shares to satisfy prior debt obligations.

                                 JURISDICTION AND VENUE

         11.    This Court has subject matter jurisdiction under Sections 20 and 22 of the

Securities Act of 1933 (“Securities Act”) [15 U.S.C. §§ 77t and 77v] and Sections 21 and

Section 27 of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. §§ 78u and

78aa].

         12.    Defendants, directly and indirectly, singly and in concert, made use of the means

and instrumentalities of interstate commerce and the mails in connection with the transactions,

acts and courses of business alleged herein, certain of which have occurred within the District of

Utah.

         13.    Venue for this action is proper in the District of Utah under Section 22(a) of the

Securities Act [15 U.S.C. § 77v(a)] and under Section 27 of the Exchange Act [15 U.S.C. §

78aa] because certain of the transactions, acts, practices, and courses of business alleged in this



                                                  3
    Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.5 Page 4 of 19




Complaint took place in this district and because each of the Defendants resides in and transacts

business in this district.

        14.     Defendants, unless restrained and enjoined by this Court, will continue to engage

in the transactions, acts, practices, and courses of business alleged herein and in transactions,

acts, practices, and courses of business of similar purport and object.

        15.     Defendants’ conduct took place in connection with the offer, purchase and/or sale

of securities issued by Defendants.

                                          DEFENDANTS

        16.     ConTXT, Inc. (“ConTXT”), is a Utah corporation located in South Jordan, Utah.

ConTXT, LLC was formed in November 2016 as a Utah limited liability company, and was

incorporated in December 2017.

        17.     Thomas J. Robbins (“Robbins”), age 65, is a resident of Heber City, Utah.

Robbins is the managing member and owner of ARC Holdings, LLC (“ARC Holdings”), Bot

FX, LLC (“Bot FX”), and Entrepreneur Network USA, LLC (“ENUSA”). Robbins was also an

undisclosed owner and control person of ConTXT.

        18.     Daniel J. Merriman (“Merriman”), age 50, is a resident of Kaysville, Utah.

Merriman is a managing member and owner of ARC Holdings; ENUSA; DJM2013, LLC

(“DJM”); and Real Internet Solutions, Inc. (“Real Internet”). Merriman was also an undisclosed

owner and control person of ConTXT.

        19.     Clark J. Madsen (“Madsen”), age 47, is a resident of Sandy, Utah. Madsen is

the founder, President and CEO of ConTXT.

        20.     Mark W. Wiseman (“Wiseman”), age 44, is a resident of Sandy, Utah. Wiseman

is the Chief Marketing Officer of ConTXT.



                                                  4
   Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.6 Page 5 of 19




                                     RELATED PARTIES

       21.     ARC Holdings, LLC is a Utah limited liability company controlled by Robbins

and Merriman. Robbins and Merriman ran their high-yield trading program through ARC

Holdings. ARC Holdings provided Investor Relations for ConTXT.

       22.     Bot FX, LLC is a Utah limited liability company owned and controlled by Robbins.

Robbins also used Bot FX as an entity to run the high-yield trading program.

       23.     Entrepreneur Network USA, LLC is a Nevada limited liability company owned

and controlled by Robbins and Merriman.

       24.     Real Internet Solutions, Inc. is a Nevada corporation with its principal place of

business in Provo, Utah. Real Internet has a large group of investors—comprising the Percentage

Investment Club, LLC (“Club”)—located throughout the U.S. and concentrated in and around

Idaho, Oregon and Washington. Robbins and Merriman used the Club’s newsletter to offer

ConTXT stock.

                                   STATEMENT OF FACTS

                                           Background

       25.     Beginning in 2016, Robbins and Merriman, through multiple entities they control,

including ARC Holdings, LLC, Bot FX, LLC, and Entrepreneur Network USA, LLC, carried out

two interrelated offering frauds (1) in the form of a purported high-yield algorithmic trading

program and (2) through the fraudulent sale of unregistered stock in ConTXT.

       26.     The two schemes are interrelated for several reasons. First, Robbins and

Merriman pitched both schemes to prospective investors at the same time. Thus, several

investors are victims in both frauds. Second, Robbins and Merriman issued ConTXT stock to

compensate investors who incurred losses in the trading program scheme and also sold ConTXT



                                                 5
   Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.7 Page 6 of 19




stock to fund the trading program. Finally, in their agreement with ConTXT, Robbins and

Merriman agreed to generate funds for ConTXT from both the trading program and through the

sale of ConTXT stock.

             Robbins and Merriman Solicit Investors for their Trading Program

       27.     Robbins and Merriman, who met while incarcerated for their roles in separate and

unrelated securities fraud cases, reunited in approximately March 2016 to start a trading program

for investors. Robbins and Merriman created ARC Holdings for this purpose. Robbins

functioned as the trader and Merriman handled the administrative and accounting part of the

business.

       28.     In approximately August 2016, Robbins and Merriman began to solicit and accept

investors for their trading program.

       29.     Robbins and Merriman told investors that Robbins had a “spiritual revelation” in

2008 about an exclusive algorithm for trading currencies, commodities, indices, stocks, bonds,

ETFs, and other instruments but could not bring the vision to reality until 2011, when the

technology caught up to his vision.

       30.     Robbins and Merriman also told investors they had generated “phenomenal” rates

of return from their proprietary algorithmic trading program and had a proven history of

generating positive returns for their investors of approximately 20%–50% per month. Robbins

and Merriman provided several investors with written account projections that showed returns of

7.5% per week and up to 50% per month.

       31.     Robbins and Merriman told investors that the trading program had almost no risk

because they made small trades, maintained a low float, had stop losses in place, and that the

algorithm had a built-in system of buying into momentum and selling as the price decreased.



                                                6
   Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.8 Page 7 of 19




Robbins and Merriman claimed they had a team of over 50 programmers and mathematicians

located throughout the world who constantly monitored and improved the high frequency trading

program to manage any risks.

       32.     Robbins and Merriman frequently referenced their religious faith to develop

rapport with prospective investors and told prospective investors that the LDS Church was a

trading program client.

       33.     Robbins and Merriman told investors that Robbins was an experienced investment

banker with extensive work experience in Europe, that he had taken at least seven companies

public, and that he was a successful trader with a wealth of sophisticated clients including the

Rothschild family, the Kennedy family, the royal family of Thailand, and several major banks.

       34.     In order to utilize the trading program, investors entered into an investment

contract with ARC Holdings or Bot FX which took 50% of the profits and paid the remaining

50% to the investor.

       35.     Robbins and Merriman located new investors for their trading program through a

network of “finders.” Robbins and Merriman promised the individuals functioning as finders

50% of the profits earned by each trading program investors solicited by the finder. Robbins and

Merriman also solicited investors through social media, thus engaging in a general solicitation.

       36.     While some trading program investors deposited their funds directly into a

brokerage account and authorized Robbins and Merriman to execute trades, other investors gave

their money directly to Robbins and Merriman. In some instances, Robbins and Merriman made

no effort to trade the investor’s funds and simply misappropriated the money to pay for their

personal expenses or to pay purported profits to earlier investors.




                                                 7
   Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.9 Page 8 of 19




       37.     Since August 2016, every investor whose funds were traded by Robbins and

Merriman lost virtually all of their money within a matter of weeks or months at the longest.

Robbins and Merriman blamed these losses on a variety of external causes, including problems

at the brokerage firms and “flash crashes.” Despite losing virtually all funds invested in the

trading program, Robbins and Merriman told new prospective investors that they had

consistently generated significant profits for their prior investors.

       38.     During 2016, Robbins and Merriman met Madsen and Wiseman. Madsen and

Wiseman had recently formed a fledgling tech company, ConTXT, and rented office space in the

same building as Robbins and Merriman. The group became friends and Robbins and Merriman

pitched their trading program to them. Wiseman invested with Robbins and Merriman in

September 2016.

       39.     After Wiseman’s September 2016 investment, Wiseman and Madsen learned that

both Robbins and Merriman had previously been criminally convicted of securities fraud and had

regulatory disciplinary histories. Madsen and Wiseman also learned that numerous other trading

program investors were angry because they had not been paid as promised by Robbins and

Merriman.

                The Scheme to Fraudulently Sell Unregistered ConTXT Stock

       40.     Despite knowledge of Robbins’ and Merriman’s criminal convictions and their

failure to pay investors in their trading program, in December 2017, Madsen, Wiseman and

ConTXT entered into an arrangement with Robbins and Merriman for them to raise funds for

ConTXT and take ConTXT public. In order to raise funds for ConTXT, Robbins, Merriman,

Madsen and Wiseman agreed to incorporate ConTXT issuing 100 million shares to split between

themselves while leaving a portion of the newly issued shares in the name of ConTXT.



                                                  8
  Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.10 Page 9 of 19




       41.       In exchange for the 37.5 million ConTXT shares issued to Robbins and

Merriman, they agreed to pay Madsen, Wiseman and ConTXT at least $1,018,769.41. Both

Madsen and Wiseman understood that Robbins and Merriman would meet their funding

obligation by selling ConTXT stock and by generating money through their trading program.

       42.       Within a few days of incorporating and receiving ConTXT stock, Robbins and

Merriman sold an investor 750,000 ConTXT shares for $150,000 and told the investor that his

money would help fund ConTXT’s business operations. Robbins, Merriman and ConTXT all

contributed stock titled in their names for this purchase. Robbins and Merriman deposited the

check into a ConTXT bank account for which they were the only signatories and only authorized

users. From these funds, Robbins and Merriman paid Madsen $29,000, Wiseman $20,000, kept

$76,730 for themselves, and spent the rest on miscellaneous expenses.

       43.       In early January 2018, Madsen formally granted Robbins and Merriman financial

control of ConTXT, which included the establishment and control of bank accounts and

brokerage accounts, all accounting and bookkeeping responsibilities, and all investor related

activities. Madsen also officially authorized Robbins and Merriman to sell ConTXT stock, issue

ConTXT stock certificates (although Madsen insisted that he sign all stock certificates so he

could maintain oversight), maintain the shareholder log, communicate on behalf of ConTXT

with potential investors and current shareholders, and conduct any other activities necessary for

ConTXT to become a publicly traded company, including through the use of third-party

professionals.

       44.       Robbins and Merriman functioned as officers and directors of ConTXT and had

complete financial control of the company. However, because Robbins and Merriman were

convicted felons with SEC disciplinary records, the Defendants concealed Robbins’ and



                                                9
  Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.11 Page 10 of 19




Merriman’s involvement in and 37.5% ownership of ConTXT. The Defendants knew that

Robbins’ and Merriman’s criminal and regulatory histories would make it more difficult to raise

investor funds and would require additional disclosures should ConTXT merge with a public

company.

       45.     To conceal Robbins’ and Merriman’s involvement in ConTXT, the Defendants

agreed to appoint Robert Whitaker (“Whitaker”), a nominee selected by Robbins and Merriman,

to serve as ConTXT’s Secretary, Treasurer and Director. Madsen knew at the time he appointed

Whitaker to this role, Whitaker “would just be a name on a paper and have no real involvement.”

Whitaker provided no services to ConTXT and never attended any board meetings. Other

ConTXT employees described Whitaker as merely a “puppet” for Robbins and Merriman.

       46.     Although each Defendant knew that Whitaker was a nominee for Robbins and

Merriman, that fact was actively concealed from investors. Investors were provided with lengthy

biographical information about Madsen and Whitaker in ConTXT’s Business Summary and

PPM even though each Defendant knew that Robbins and Merriman performed all duties falsely

attributed to Whitaker and that Whitaker had no involvement in ConTXT.

       47.     Robbins and Merriman solicited investors for their trading program while also

selling ConTXT stock and, frequently, the same investor was pitched both investment

opportunities at the same time. Robbins and Merriman continued to make the same false and

misleading statements about their trading program along with new misrepresentations about

ConTXT: including that they had no managerial duties at ConTXT and were simply shareholders

and misrepresentations about the use of investor funds. Robbins and Merriman either omitted or

misrepresented the nature and disposition of their prior criminal and regulatory histories.




                                                10
  Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.12 Page 11 of 19




       48.     Madsen and Wiseman attended some of these meetings and were both aware of

the misrepresentations and omissions. Wiseman frequently affirmed the false statements made

by Robbins and Merriman, and falsely represented that he had earned substantial profits from

Robbins’ and Merriman’s trading program.

       49.     The Defendants knew that investor funds (whether for the trading program or

ConTXT) would not be used as represented but would instead be used to repay other investors,

to repay prior debt obligations, and for personal expenses. Robbins and Merriman lost virtually

all funds invested in their trading program. When confronted by trading program investors,

Robbins and Merriman, with the knowledge and consent of Madsen and Wiseman, issued

ConTXT stock to purportedly reimburse investors for trading program loses, sold ConTXT stock

and used the funds to repay earlier investors, sold additional shares of ConTXT to trading

program investors, and used the proceeds from ConTXT stock sales to fund their trading

program.

                  ConTXT Stock Offered and Sold in a General Solicitation

       50.     In April 2018, Robbins and Merriman exchanged a million shares of their

ConTXT stock, which they had moved into an entity named ENUSA, for a 51% ownership

interest in Real Internet, a small Idaho-based business. Real Internet, which purportedly was

developing tax preparation software, had a large group of investors located in several states

called the Percentage Investment Club (“Club”), which consisted of approximately 73 people.

       51.     Robbins and Merriman solicited investors for ConTXT using the Club’s

newsletter, The Money Tree (“newsletter”). The newsletter is distributed via email to Club

members on a periodic basis, typically monthly or quarterly. Beginning in April 2018, the




                                                11
  Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.13 Page 12 of 19




newsletter offered its Club members a limited time opportunity to invest in ConTXT and

proclaimed that for as little as $2,500, an investor could buy 12,500 ConTXT shares.

       52.      The individuals who purchased ConTXT from this solicitation sent their

investment funds to ENUSA and the shares were transferred from ENUSA to the investor.

Robbins and Merriman created the stock certificates, updated ConTXT’s shareholder log, and

Madsen signed the stock certificates. Merriman signed the share transfer agreements as

“Authorized Transfer Agent” for ConTXT and either Whitaker or Robbins signed on behalf of

ENUSA. None of the Club members had a pre-existing relationship with ConTXT or ENUSA

and no effort was made to determine if the investors who purchased ConTXT stock through the

newsletter were accredited investors at the time of purchase.

       53.      Madsen personally signed every ConTXT stock certificate and knew that

ConTXT had added numerous people to its shareholder list. At least 22 investors purchased

$241,129 of ConTXT stock through the newsletter. Robbins and Merriman kept virtually all of

these funds.

              The Defendants Distributed a False and Misleading PPM to Investors

       54.      As part of the agreement to take ConTXT public, in May 2018, the Defendants

engaged a third-party to help create a PPM to use with potential investors. The financial

projections included in the PPM had no backup to substantiate the positive forecasting and the

information contained in the PPM was inaccurate and contained false and misleading financial

information about ConTXT. The PPM contained overstated facts and “heavily exaggerated”

financial forecasting. Madsen characterized the PPM as “garbage” and others described it as

ridiculous.




                                                12
  Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.14 Page 13 of 19




       55.    However, the PPM was distributed to potential ConTXT investors and all

Defendants either provided the PPM to investors or participated in meetings with investors

where the PPM was discussed. No investor was ever told that the PPM was inaccurate.

       56.    In the summer of 2018, Wiseman emailed the PPM to a potential investor he met

online and offered to sell her ConTXT stock. Wiseman misrepresented the value and

profitability of ConTXT and falsely represented that the proceeds of any stock sale would be

used to hire software engineers at ConTXT. Wiseman also promised to pay her a 5%

commission for referring other ConTXT investors.

       57.    Wiseman told her, “shares are going at 5 cents per share right now and will

increase by November to around 20 cents per share.” Wiseman told her “we are valued at a

$25,000,000 company right now and climbing.” Wiseman encouraged the investor to send the

PPM to other people including her brother-in-law and her hairdresser.

       58.    Wiseman assured her that he would return her investment money if she needed it

and also promised to buy her stock back for 40 cents per share within six months. Based on

those assurances, the investor sent Wiseman $1,000 and he, with approval from Madsen, issued

her 5,000 ConTXT shares. Madsen signed the stock certificate, Robbins and Madsen updated

the shareholder log, and Wiseman deposited her investment funds into his personal bank

account. None of the funds went to ConTXT.

                   Robbins and Merriman Sold Bogus Shares of ConTXT

       59.    Robbins and Merriman sold ConTXT stock through at least April 2020, including

some sales where Robbins and Merriman did not even own the ConTXT stock they purported to

sell. For example, Robbins fraudulently sold 1.1 million ConTXT shares for $100,000 and

created and signed a fictitious ConTXT stock certificate that was not recognized or recorded by



                                               13
  Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.15 Page 14 of 19




ConTXT. Although the investor believes he is a ConTXT shareholder, ConTXT has no record

of this shareholder and the stock certificate number created by Robbins does not match any

certificate at ConTXT. Robbins used some of the funds from the purported stock sale to pay

fictitious returns to a trading program investor and used the rest for personal expenses.

       60.     Merriman also fraudulently sold ConTXT stock. For example, in January 2020,

Merriman told an investor that he worked for ConTXT and offered to sell the investor 100,000

shares. Using funds held in her retirement account, the investor paid Merriman $10,000.

Merriman signed a Stock Repurchase Agreement whereby he agreed to repurchase the shares for

$11,000 in six months. Merriman never gave the investor a stock certificate and ConTXT does

not show that the investor is a ConTXT shareholder. Despite several requests from the investor,

Merriman has not returned the funds to the investor.

       61.     Robbins and Merriman sold a total of approximately 16,611,200 ConTXT shares

for at least $942,800. Robbins and Merriman transferred an additional 12,064,160 ConTXT

shares to repay millions in trading program losses and to discharge other debts. Of this amount,

Robbins and Merriman gave $269,187 to ConTXT (which includes a $29,000 payment directly

to Madsen) and paid Wiseman $40,000. Wiseman also sold ConTXT stock from which he

earned approximately $28,500.

                                FIRST CAUSE OF ACTION
              FRAUD IN CONNECTION WITH THE PURCHASE AND SALE OF
                                        SECURITIES
   Violations of Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5(a)
                    and (c) thereunder [17 C.F.R. § 240.10b-5(a) and (c)]
                                       (All Defendants)

       62.     The Commission realleges and incorporates by reference the allegations contained

in Paragraphs 1 through 61, above.




                                                14
  Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.16 Page 15 of 19




       63.      Defendants, by engaging in the conduct described above, directly or indirectly, by

the use of means or instrumentalities of interstate commerce or use of the mails, in connection

with the purchase or sale of securities, with scienter, (1) employed devices, schemes, or artifices

to defraud; (2) made untrue statements of material fact or omitted to state a material fact

necessary in order to make statements made, in light of the circumstances under which they were

made not misleading; or (3) engaged in acts, practices, or courses of business that operated or

would operate as a fraud and deceit upon other persons.

       64.      By reason of the foregoing, Defendants violated, and unless restrained and

enjoined will continue to violate, Section 10(b) of the Exchange Act [15 U.S.C. §78j(b)] and

Rule 10b-5(a) and (c) thereunder [17 C.F.R. § 240.10b-5(a) and (c)].

                                     SECOND CAUSE OF ACTION
                 FRAUD IN CONNECTION WITH THE PURCHASE AND SALE OF
                                           SECURITIES
             Violations of Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and
                      Rule 10b-5(b) thereunder [17 C.F.R. § 240.10b-5(b)]
                               (Robbins, Merriman, and Wiseman)

       65.      The Commission realleges and incorporates by reference the allegations contained

in Paragraphs 1 through 61, above.

       66.      Defendants Robbins, Merriman, and Wiseman, by engaging in the conduct

described above, directly or indirectly, by the use of means or instrumentalities of interstate

commerce or use of the mails, in connection with the purchase or sale of securities, with scienter,

(1) employed devices, schemes, or artifices to defraud; (2) made untrue statements of material

fact or omitted to state a material fact necessary in order to make statements made, in light of the

circumstances under which they were made not misleading; or (3) engaged in acts, practices, or

courses of business that operated or would operate as a fraud and deceit upon other persons.




                                                 15
  Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.17 Page 16 of 19




       67.     By reason of the foregoing, Defendants Robbins, Merriman, and Wiseman

violated, and unless restrained and enjoined will continue to violate, Section 10(b) of the

Exchange Act [15 U.S.C. §78j(b)] and Rule 10b-5(b) thereunder [17 C.F.R. § 240.10b-5(b)].

                                   THIRD CAUSE OF ACTION
          EMPLOYMENT OF A DEVICE, SCHEME OR ARTIFICE TO DEFRAUD
 Violations of Sections 17(a)(1) and (3) of the Securities Act [15 U.S.C. § 77q(a)(1) and (3)]
                                       (All Defendants)

       68.     The Commission realleges and incorporates by reference the allegations contained

in Paragraphs 1 through 61, above.

       69.     Defendants, by engaging in conduct described above, directly or indirectly, in the

offer or sale of securities, by the use of the means or instruments of transportation or

communication in interstate commerce or by use of the mails, with scienter, employed devices,

schemes, or artifices to defraud.

       70.     By reason of the foregoing, Defendants directly or indirectly, violated, and unless

restrained and enjoined by this Court, will continue to violate, Section 17(a)(1) and 17(a)(3) of

the Securities Act [15 U.S.C. § 77q(a)(1) and and 77q(a)(3)].

                              FOURTH CAUSE OF ACTION
                   FRAUD IN THE OFFER AND SALE OF SECURITIES
                     Violations of Section 17(a)(2) of the Securities Act
                                   [15 U.S.C. § 77q(a)(2)]
                            (Robbins, Merriman, and Wiseman)

       71.     The Commission realleges and incorporates by reference the allegations contained

in Paragraphs 1 through 61, above.

       72.     Defendants Robbins, Merriman, and Wiseman, by engaging in the conduct

described above, directly and indirectly, in the offer and sale of securities, by the use of the

means or instruments of transportation or communication in interstate commerce or by use of the

mails, obtained money or property by means of untrue statements of material fact or by omitting

                                                  16
  Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.18 Page 17 of 19




to state a material fact necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading, and engaged in transactions,

practices, or courses of business which operate or would operate as a fraud or deceit upon the

purchaser.

        73.     By reason of the foregoing, Defendants Robbins, Merriman and Wiseman directly

or indirectly, violated, and unless restrained and enjoined will continue to violate, Section

17(a)(2) of the Securities Act [15 U.S.C. §§ 77q(a)(2)].

                                 FIFTH CAUSE OF ACTION
                 OFFER AND SALE OF UNREGISTERED SECURITIES
      Violation of Sections 5(a) and (c) of the Securities Act [15 U.S.C. § 77e(a) and (c)]
                                       (All Defendants)

        74.     The Commission realleges and incorporates by reference the allegations contained

in Paragraphs 1 through 61, above.

        75.     Defendants, by engaging in the conduct described above, directly or indirectly,

through use of the means or instruments of transportation or communication in interstate commerce

or the mails, offered to sell or sold securities or, directly or indirectly, or carried such securities

through the mails or in interstate commerce, for the purpose of sale or delivery after sale.

        76.     No registration statement has been filed with the Commission or has been in

effect with respect to these securities.

        77.     By reason of the foregoing, Defendants violated, and unless enjoined will

continue to violate, Sections 5(a) and 5(c) of the Securities Act [15 U.S.C. §§ 77e(a) and 77e(c)].




                                                     17
  Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.19 Page 18 of 19




                           SIXTH CAUSE OF ACTION
OFFER AND SALE OF SECURITIES BY AN UNREGISTERED BROKER OR DEALER
        Violation of Section 15(a) of the Exchange Act [15 U.S.C. § 78o(a)]
                             (Robbins and Merriman)

        78.     The Commission realleges and incorporates by reference the allegations contained

in Paragraphs 1 through 61, above.

        79.     Defendants Robbins and Merriman, by engaging in the conduct described above,

directly or indirectly, made use of the mails or the means or instrumentalities of interstate commerce

to effect transactions in, or to induce or attempt to induce the purchase and sale of, securities

without being registered as a broker or dealer with the Commission or associated with a broker-

dealer registered with the Commission.

        80.     By reason of the foregoing, Defendants Robbins and Merriman violated, and

unless enjoined will continue to violate, Sections 15(a) of the Exchange Act [15 U.S.C. §§

77o(a)].

                                       RELIEF REQUESTED

        WHEREFORE, the Commission respectfully requests that this Court:

                                                    I

        Issue findings of fact and conclusions of law that Defendants committed the violations

charged herein.

                                                   II

        Issue in a form consistent with Rule 65(d) of the Federal Rules of Civil Procedure orders

that temporarily, preliminarily and permanently enjoin Defendants from engaging in

transactions, acts, practices, and courses of business described herein, and from engaging in

conduct of similar purport and object in violation of Sections 5(a), 5(c) and 17(a) of the

Securities Act, and Section 10(b) and 15(a) of the Exchange Act and Rule 10b-5 thereunder.

                                                   18
  Case 2:21-cv-00013-RJS Document 2 Filed 01/07/21 PageID.20 Page 19 of 19




                                                  III

        Enter an order directing Defendants to pay civil money penalties pursuant to Section

20(d) of the Securities Act and Section 21(d)(3) of the Exchange Act.

                                                  IV

        Enter an order directing Defendants to disgorge all ill-gotten gains received during the

period of violative conduct and pay prejudgment interest on such ill-gotten gains.

                                                  V

        Retain jurisdiction of this action in accordance with the principles of equity and the

Federal Rules of Civil Procedure in order to implement and carry out the terms of all orders and

decrees that may be entered, or to entertain any suitable application or motion for additional

relief within the jurisdiction of this Court.

        Dated this 7th day of January, 2021.

                                                Respectfully submitted,


                                                __/s/ Casey R. Fronk__________
                                                Casey R. Fronk
                                                Amy J. Oliver
                                                Paul Feindt
                                                Attorneys for Plaintiff




                                                  19
